In the

    United States Court of Appeals
                  For the Seventh Circuit
                     ____________________
No. 19-1644
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

JERRY J. JONES,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
            No. 97-cr-00118 — Richard L. Young, Judge.
                     ____________________

       ARGUED JUNE 10, 2020 — DECIDED JUNE 19, 2020
                 ____________________

   Before FLAUM, BARRETT, and ST. EVE, Circuit Judges.
    FLAUM, Circuit Judge. In 1998, a federal jury convicted Jerry
Jones of two carjackings, an armed bank robbery, and using
firearms during those crimes of violence. The district court
sentenced him to 840 months in prison. Twenty years later,
the district court vacated its original sentence and ordered re-
sentencing because Jones no longer qualified as a career of-
fender under the federal Sentencing Guidelines.
2                                                  No. 19-1644

    At resentencing, Jones’s eﬀective Guidelines range was
348–390 months. The district court deviated from the Guide-
lines and once again sentenced Jones to 840 months in prison.
That was an increase of 450 months, approximately 215%
above the high end of Jones’s Guidelines range. Jones now ap-
peals his sentence. Because the district court did not suﬃ-
ciently justify the extent of its deviation from the Guidelines,
we vacate its judgment and remand for resentencing.
                       I. Background
    In September 1997, Jerry Jones and two others robbed a
bank in central Indiana. As part of their plan, they first con-
fronted a UPS driver at gunpoint, took his uniform, and hi-
jacked his truck. The men then restrained the driver with plas-
tic handcuﬀs in the back of the truck.
    Upon arriving at the bank, one of them posed as the UPS
driver and pretended to make a delivery to distract the bank
manager from the heist. The supposed UPS driver then tied
the manager’s ankles together. Meanwhile, Jones brandished
his firearm, ordered everyone in the bank to the floor, and de-
manded that someone open the vault. Jones emptied the
vault, and with his gun drawn, took additional cash from a
teller station. The thieves loaded over $105,000 into their get-
away car and sped oﬀ, leaving the real UPS driver handcuﬀed
in the back of the truck.
    Witnesses soon spotted the robbers in their 1991 red
Oldsmobile Toronado. From these reports, law enforcement
received the relevant description and accordingly positioned
themselves on the nearest interstate. Upon seeing Jones and
his crew, state troopers tried to stop the car; instead of stop-
ping, however, the car crossed a median and lanes of
No. 19-1644                                                    3

oncoming traﬃc, ending up in a ditch. Jones and the others,
still armed, fled on foot. They crossed through a cornfield
where the police lost track of them. Coming across a farm-
house, the bandits snuck inside while the owners (a married
couple) were working outside and their 18-year-old daughter
was still at school. Jones and the others hid in the house for
nearly six hours; one of them stashed himself in the daugh-
ter’s closet.
    That evening, the daughter entered her bedroom and no-
ticed her closet door was ajar. When she opened it, a man she
did not know pointed a gun in her face. The daughter
screamed and her parents ran toward her. Before they could
reach her, the two other men grabbed them, and at gunpoint,
ordered them to sit down in the hallway. The intruders even-
tually corralled the entire family into the daughter’s bedroom
and tied them up. The three men then coerced the father of
the family to drive them back to Indianapolis. Jones told the
mother that, if she called the police, he and the others would
kill her husband.
    The father drove the robbers in his pickup truck to Indian-
apolis. Jones rode in the cab of the car, training his gun on the
father and directing him where to go. The other two rode in
the truck’s covered bed. After letting all three out, the father
returned home to his wife and daughter. Tragically, the mem-
ories of these events have haunted the family. The father has
stated that “it goes through my mind … two, three times a
week.” He has further explained that, on the day it all hap-
pened, “the first thing … if I can remember right, I heard my
daughter scream.” His wife has recalled that “it was torture”
and that “I’ll never be the same.” She has gone on to say that
her daughter “was so devastated that she never recuperated.”
4                                                    No. 19-1644

    A federal grand jury indicted Jones for one count of armed
bank robbery in violation of 18 U.S.C. § 2113(a), (d); two
counts of carjacking in violation of 18 U.S.C. § 2119; and three
counts of using a firearm during a crime of violence in viola-
tion of 18 U.S.C. § 924(c). A trial jury convicted Jones of all
those charges. Based on his two prior convictions for breaking
and entering and armed robbery (during which Jones dis-
charged his weapon), Jones qualified as a career oﬀender un-
der Sentencing Guideline § 4B1.1. The district court’s 300-
month sentence on the bank robbery and carjacking counts
reflected that enhancement. Additionally, the three § 924(c)
counts imposed a cumulative mandatory-minimum sentence
of 540 months that had to run consecutively to the 300 months
on the other counts. The district court therefore sentenced
Jones to 840 months in prison.
    In 2018, Jones petitioned the district court for a writ of ha-
beas corpus under 28 U.S.C. § 2241, arguing he was no longer
a career oﬀender based on intervening Supreme Court prece-
dents. The district court agreed, vacated Jones’s sentence, and
ordered resentencing. At resentencing, Jones’s Guidelines
range was 168–210 months on the three counts of bank rob-
bery and carjacking. As to the three firearms counts, the gov-
ernment and the probation oﬃce both contended the same ag-
gregate 540-month mandatory minimum sentenced applied.
But Jones, invoking the First Step Act, asserted that the man-
datory minimum was 180 months now. Reading the plain lan-
guage of the statute, the district court decided that the change
in the law applies “to any oﬀense that was committed before”
December 2018 “if a sentence for the oﬀense has not been im-
posed” as of December 2018. That included Jones, the court
found, overruling the government’s objection. Accordingly,
No. 19-1644                                                   5

Jones’s eﬀective Guidelines range was 348–390 months in
prison.
    The government initially recommended a 480-month sen-
tence; however, upon learning that the carjacking and robbery
counts could run consecutively, the government changed its
recommendation to 840 months. The government and the dis-
trict court both may have mistakenly thought that this was a
lower sentence than Jones originally received. As it happens,
Jones’s first sentence was 840 months.
   The court next considered the relevant sentencing factors
under 18 U.S.C. § 3553(a). The court explained that Jones had
a “history as a violent predatory individual” and the oﬀenses
were “horrific crimes of violence.” Recounting Jones’s con-
duct, the court maintained:
       The defendant put the victims in great fear,
       threatened … violence to members of the vic-
       tims’ family, tied them up, pointed guns at
       them, shotgun -- fired the firearms in the house
       during one of the break-ins in the victims’
       homes after the bank robbery.
Some of that statement was inaccurate. Jones did not use a
shotgun, did not discharge any firearm, and broke into only
one home after the robbery.
    Still, the court “believe[d] the statutory maximum sen-
tence” was appropriate. The court stressed three more factors
that bolstered its conclusion: (1) Jones “would be a risk of se-
rious criminal activity based on his prior criminal history”;
(2) Jones’s co-defendants, “with similar records [and] similar
conduct,” had received sentences of 675 months and 728
months under the mandatory Guidelines regime; and (3) after
6                                                    No. 19-1644

his original federal sentencing, Jones received a 273-year sen-
tence in Indiana for murder and robbery.
    Adding the prison terms up count-by-count, the court con-
cluded that the “total is 675 months.” That was a mathemati-
cal error. The probation oﬃcer informed the court that the to-
tal was 840 months. The court recalculated and reached the
same result. In doing so, the court reiterated its “intention …
to give the statutory maximum on Counts 1, 3, and 5.” The
court confirmed that 840 months “reflects the Court’s inten-
tion and its discretion here.”
    This timely appeal followed.
                       II. Discussion
    Jones argues that the district court procedurally erred
when it: (1) failed to justify the extent of its 450-month devia-
tion from the Guidelines; (2) relied on inaccurate information
regarding Jones’s oﬀense conduct; and (3) neglected to adhere
to the paradigm that a sentence must be suﬃcient, but not
greater than necessary, to comply with the general purposes
of sentencing. We review these alleged procedural errors at
sentencing de novo. See, e.g., United States v. Griﬃth, 913 F.3d
683, 687 (7th Cir. 2019).
    A. Explanation of Sentence
    A district court must adequately explain its sentence, in-
cluding any deviation from the Guidelines. See United States
v. Ballard, 950 F.3d 434, 436–37 (7th Cir. 2020). In other words,
a deviating court “must consider the extent of the deviation
from that range and satisfy [it]self that there is a compelling
justification for it.” United States v. Vallone, 752 F.3d 690, 693
(7th Cir. 2014). The further a sentence deviates from the
Guidelines, “the more detailed the district court’s explanation
No. 19-1644                                                     7

must be.” United States v. Padilla, 520 F.3d 766, 775 (7th Cir.
2008).
    In this case, the eﬀective Guidelines range was 348–390
months and the district court sentenced Jones to 840 months
in prison. That is a 450-month, or 215%, deviation from the
high end of the Guidelines range. A deviation of such magni-
tude is significant. See Ballard, 950 F.3d at 437 (calling a 67-
month, 160% deviation “abnormally extreme”); United States
v. Henshaw, 880 F.3d 392, 396 (7th Cir. 2018) (describing a 151-
month, 100% deviation as “major”); United States v. Ferguson,
831 F.3d 850, 854, 855 n.2 (7th Cir. 2016) (referring to a 372-
month, ~176% deviation as “unusually large” and “dra-
matic”); United States v. Taylor, 701 F.3d 1166, 1175 (7th Cir.
2012) (explaining that a sentence 153 months, or ~46%, above
the upper end of the Guidelines range is “undoubtedly a
harsh sentence”); see also United States v. Snyder, 865 F.3d 490,
502 (7th Cir. 2017) (reasoning that a court may use the full
statutory range only in “an unusual case”).
    A significant deviation, like this one, requires an especially
compelling justification. See United States v. Lockwood, 789 F.3d
773, 781–82 (7th Cir. 2015) (stating that district courts must
carefully explain significant deviations that are “multiple
times above the Guidelines”). The district court did not pro-
vide the necessary analysis here. For instance, there is nothing
in the record demonstrating that the district court gave “re-
spectful consideration to the judgment embodied in the
guidelines range that [it] compute[d].” United States v. Bradley,
675 F.3d 1021, 1024 (7th Cir. 2012) (citation omitted). “[T]he
court … need[ed] to understand the relation between the
guidelines and the ultimate sentence.” Id. at 1028 (citation and
8                                                   No. 19-1644

internal quotation marks omitted). There is no evidence
showing that the court made that connection.
    To be sure, “the sentencing court need not frame its expla-
nation of a sentence in terms of a departure from the guide-
lines range.” United States v. Vasquez-Abarca, 946 F.3d 990, 994
(7th Cir. 2020) (citation omitted). But the court certainly “must
explain why the higher sentence is appropriate,” United States
v. Kuczora, 910 F.3d 904, 908 (7th Cir. 2018), meaning why any
one defendant deserves a more severe punishment than oth-
ers. Put another way, while a court need not identify specific
Guidelines factors and articulate why they individually or cu-
mulatively fail to account for the nature of both oﬀender and
oﬀense, it must “give a reason, however brief, for ignoring
[the Sentencing Commission’s] recommendations, which the
[court] in this case did not do.” United States v. Robertson, 648
F.3d 858, 860 (7th Cir. 2011).
    The court’s omission of its reason(s) not to apply the
Guidelines leaves unaddressed “the disparity—i.e., why this
defendant deserves a significantly higher sentence than oth-
ers who commit the same oﬀense.” Lockwood, 789 F.3d at 782.
A sentence close to or at “the statutory maximum creates a
risk of unwarranted disparity with how similar oﬀenders fare
elsewhere.” United States v. Kirkpatrick, 589 F.3d 414, 415 (7th
Cir. 2009). The Guidelines “reflect (among other things) the
goal of avoiding unwarranted disparities in how diﬀerent
judges treat equivalent oﬀenses and oﬀenders.” Henshaw, 880
F.3d at 398 (quoting United States v. Corner, 598 F.3d 411, 416
(7th Cir. 2010) (en banc)).
   Here, the district court acknowledged the need to avoid
unwarranted sentence disparities, noting that Jones’s co-de-
fendants—“with similar records [and] similar conduct”—had
No. 19-1644                                                   9

received sentences of 675 months and 728 months. Notwith-
standing the three defendants’ similar records and similar
conduct, Jones received a sentence 165 months longer than
one co-defendant and 112 months longer than the other. The
court did not explain why it singled Jones out for diﬀerent
treatment. Quite the contrary, it synthesized the oﬀenders
and their oﬀenses, observing they had “similar records [and]
similar conduct.” It was therefore incumbent on the court to
specify what warranted Jones’s sentence disparity. See 18
U.S.C. § 3553(a)(6). Without such a justification, and because
the court did not sentence Jones within the Guidelines range,
we cannot assure ourselves that the court suﬃciently consid-
ered the interest in consistency between similarly situated de-
fendants.
    The court also supported its sentence by relying on the cir-
cumstances of Jones’s oﬀenses and his personal characteris-
tics. The court’s discussion of these factors spans about a page
in the sentencing transcript. The court accurately character-
ized Jones’s oﬀenses as “horrific crimes of violence and
threatening individuals.” Similarly, it recounted his “history
as a violent predatory individual”; however, “[t]he problem
with this rationale is that it provides little more than what is
implicit in the instant oﬀense.” Bradley, 675 F.3d at 1025. The
district court needed to specify “the reasons why [Jones] is
diﬀerent from the vast majority of defendants—many of
whom also have criminal histories, are dangerous, and must
be incapacitated to protect society ….” Lockwood, 789 F.3d at
782.
   On appeal, we presume the Guidelines are reasonable,
“and it would be odd if that presumption might be under-
mined merely by reference to one of the two factors (oﬀense
10                                                    No. 19-1644

level and, here, the defendant’s criminal history) that the
guidelines take into account in every case.” United States v.
Tanner, 628 F.3d 890, 909 (7th Cir. 2010). We recently high-
lighted that “emphasizing the defendant’s criminal history
alone does not adequately explain” a deviation as extreme as
this one. Ballard, 950 F.3d at 438.
    In this case, the critical fact that the Guidelines did not en-
tirely account for was, admittedly, a serious one: the break-in
to the farmhouse. The district court was free to conclude that
that action aggravated the oﬀenses; however; it does not ap-
pear that the district court made that determination.
    Accordingly, the record here leaves us with the impres-
sion that the district court apparently selected the statutory
maximum as the correct sentence for three of the six counts of
conviction. Our caselaw, though, underscores that courts
should reserve the statutory maximum for “unusual case[s].”
Snyder, 865 F.3d at 502. Otherwise, we “leave[ ] little room for
the marginal deterrence of persons whose additional deeds
are more serious ….” Kirkpatrick, 589 F.3d at 415. The record
does not indicate one way or the other why any figure be-
tween 390 and 840 months would not be a “suﬃcient, but not
greater than necessary” sentence for Jones. 18 U.S.C.
§ 3553(a). Instead, we are left to speculate whether the court
fully appreciated that it was adding 450 months to the range
and why it thought it was appropriate to do so.
    We in no way question the gravity of Jones’s oﬀenses and
his criminal history. The Guidelines may well fail to account
for the devastating eﬀects Jones’s crimes had on his victims.
If the district court decides that the Guidelines underrepre-
sent reality, it should so state and clarify how it uses those
findings to calculate Jones’s sentence. See United States v.
No. 19-1644                                                     11

Johnson, 612 F.3d 889, 897 (7th Cir. 2010). Indeed, absent a sub-
stantive reasonableness challenge, it is not for us to say
whether a Guidelines sentence is suﬃcient punishment or not
for Jones and his convictions. It is well within the district
court’s discretion to determine whether the range is too leni-
ent. That said, if it concludes as much, the court must explain
why its sentence serves the considerations it cites. See United
States v. Garcia, 754 F.3d 460, 483–84 (7th Cir. 2014).
     To assist district courts in this process, we have pointed
out that there are two ways to gauge the magnitude of a devi-
ation from the Guidelines: (1) calculate the percentage devia-
tion from the top of the Guidelines range to the ultimate sen-
tence; or (2) increase the number of oﬀense levels until arriv-
ing at an appropriate Guidelines range. See Ballard, 950 F.3d
at 437–38; see also United States v. Castillo, 695 F.3d 672, 674–75
(7th Cir. 2012) (outlining these two methods to assess propri-
ety of any degree of deviation). Perhaps the district court will
choose to apply one or both approaches on remand. For now,
it is enough for us to resolve this dispute to say that the dis-
trict court procedurally erred by not providing an adequate
explanation for its upward deviation from the Guidelines.
   B. Remaining Issues
   Because the district court’s sentencing explanation is lack-
ing, we need not reach Jones’s additional arguments on ap-
peal. Nonetheless, we add two final observations that will
hopefully streamline matters on remand. First, we have some
concern about the district court’s misstatement at sentencing
that Jones wielded a shotgun, fired it (or some other gun), and
broke into multiple homes following the bank robbery. Stand-
ing alone, and particularly in this case, such an error might be
harmless. But considered in context, it reinforces the need for
12                                                  No. 19-1644

remand because the court stated that it “believe[d] the statu-
tory maximum sentence will reflect the seriousness of the of-
fense.” Even if the court based its deviation only in part on its
misapprehension of the nature and circumstances of the of-
fense, the prudent disposition is resentencing.
   Second, and as an alternative ground for aﬃrmance, the
government contends that the district court erred when it
held that the First Step Act applied to Jones. We agree with
Jones, however, that what the government is asking for is not
aﬃrmance but the alternative relief of vacatur and remand to
enlarge Jones’s sentence. This is an inappropriate request in a
response brief; the government needed to maintain its own
cross-appeal, and by dismissing the one it filed, “it has ac-
cepted the district court’s opinion as the law of the case.”
United States v. One 1987 Mercedes Benz Roadster 560 SEC, VIN
WDBBA48D3HA064462, 2 F.3d 241, 243 (7th Cir. 1993); see also
United States v. Taylor, 777 F.3d 434, 444 (7th Cir. 2015) (con-
cluding that, in the absence of a cross-appeal from the gov-
ernment, we cannot review an adverse ruling to it that has the
potential to extend the defendant’s sentence beyond what the
judgment prescribes). Having done so, the government
placed the First Step Act question outside the scope of our re-
mand order. See, e.g., United States v. Husband, 312 F.3d 247,
251 n.3 (7th Cir. 2002) (recognizing that the law-of-the-case
doctrine confines the scope of a remand).
                      III. Conclusion
   For the reasons stated above, we VACATE the district
court’s judgment and REMAND FOR RESENTENCING.